816 F.2d 673Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry D. PHILLIPS;  Catherine L. Phillips;  Horace A.Warren;  Martha T. Warren, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee,andRandall T. Gregory;  Johnny G. Ennis;  Shirley W. Ennis, Defendants.
No. 86-2085.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 6, 1987.Decided April 3, 1987.

Before HALL and CHAPMAN, Circuit Judges, and MICHAEL, United States District Judge for the Western District of Virginia, sitting by designation.
Jonathan R. Harkavy (J. David James;  Nahomi Harkavy;  Smith, Patterson, Follin, Curtis, James & Harkavy, on brief), for appellants.
Kenneth L. Greene, Tax Division, Department of Justice (Roger M. Olsen, Assistant Attorney General;  Michael L. Paup;  Jonathan S. Cohen;  Samuel T. Currin, United States Attorney, on brief), for appellee.
PER CURIAM:


1
Jerry D. Phillips and Horace Warren appeal from an order of the district court granting summary judgment in favor of the United States in their suit brought pursuant to 26 U.S.C. Sec. 4722, seeking a refund of income taxes paid on strike benefits received during a 1979 strike against Carolina Telephone & Telegraph Company.


2
The district court vacated its earlier preliminary ruling certifying this suit as a class action1 and concluded that (1) the strike benefits were not a gift, and therefore should be included as taxable income, (2) the Internal Revenue Service ("IRS") did not violate either Article I, Sec. 8 of the United States Constitution, which requires that laws be administered in a uniform fashion, or the doctrine of collateral estoppel when it taxed the appellants but did not tax other strike benefit recipients, and (3) the IRS was not estopped from assessing tax with interest against the employees although it had initially taken the position that strike benefits were not taxable income.


3
We find the district court's analysis thorough and persuasive.  Upon consideration of the record, briefs, and oral argument, we see no error in the court's disposition of the case.  Therefore, we affirm the grant of summary judgment in favor of the United States for the reasons expressed by the district court, Randall T. Gregory, et al. v. United States of America, C/A No. 84-1124-Civ-5 (E.D.N.C. January 23, 1986 and May 29, 1986).2


4
AFFIRMED.



1
 The district court found that the individual class members had not demonstrated that they had made a timely administrative claim for a refund, which is a jurisdictional prerequisite for bringing a refund suit pursuant to 26 U.S.C


2
 Randall T. Gregory, an original plaintiff, was dismissed from the action pursuant to his own motion in the district court and is not a party to this appeal